Filed 9/11/20 O.L. v. State Dept. of Social Services CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 O.L.,
           Plaintiff and Appellant,
                                                                        A155657
 v.
 STATE DEPARTMENT OF SOCIAL                                             (Contra Costa County
 SERVICES,                                                              Super. Ct. No. MSN17-1782)
           Defendant and Respondent.


         Appellant O.L. (Mother) appeals from the trial court’s denial of a
petition for an administrative writ of mandate, challenging a decision of the
Department of Social Services (DSS) to deny her son in-home supportive
services. Mother contends the trial court applied the wrong standard of
review, erred in finding her administrative hearing was fair, and erred in
concluding the evidence supported the findings. We affirm.
                  I. PROCEDURAL AND FACTUAL BACKGROUND
         In-Home Supportive Services (IHSS) is a program that provides in-
home supportive services to help elderly and disabled individuals remain
safely in their homes. (Welf. & Inst. Code, § 12300 et seq.) The DSS is
responsible for overseeing IHSS in compliance with state and federal laws.
County welfare departments administer the program under the DSS’s
general supervision, process applications, and determine which supportive
services a recipient needs, as well as the number of hours he or she will
receive for each authorized service. (Welf. & Inst. Code, §§ 12301.1, 12309;
Basden v. Wagner (2010) 181 Cal. App. 4th 929, 934.)
      In January 2013, Mother filed an application with Contra Costa County
(County) seeking IHSS, including personal services and protective
supervision, for her son, G.L. Protective supervision is one of the supportive
services provided under the IHSS program and is “available for observing the
behavior of nonself-directing, confused, mentally impaired, or mentally ill
persons only.” (State Dept. Social Services, Manual of Policies and
Procedures (MPP) §§ 30-757.17, 30-757.171; Reilly v. Marin Housing
Authority (2020) ___ Cal.5th ___, ___ [2020 WL 5103649, at p. *3]; Norasingh
v. Lightbourne (2014) 229 Cal. App. 4th 740, 745.)
      Mother’s January 2013 application for protective supervision was
initially denied based on “lack of assessed need.” An administrative law
judge (ALJ) upheld the denial, but after Mother filed a petition for writ of
administrative mandate in the Contra Costa Superior Court, the trial court
ordered the DSS to vacate the denial and reassess G.L. to determine if his
conduct was self-directed. In ordering the further assessment, the trial court
stated “[t]he social worker did not assess the claimant’s son directly for non-
self-directed behavior” and there was “insufficient evidence in the record to
determine whether GL engages in non-self-directing behavior, as required for
receiving protective supervision services.” On March 7, 2016, the DSS
vacated the denial and ordered the County to reassess G.L. for protective
supervision.
      According to her case notes, County social worker Charice Hornsby
contacted Mother to schedule a reassessment. On March 8, 2016, Hornsby
left a message with Mother’s husband that she needed to assess G.L. and his



                                       2
brother on March 23 at 10:30 a.m. Mother called back and told Hornsby she
would only make G.L.’s brother available that day. On March 15, Hornsby
left Mother a voicemail to tell her that she needed to make both G.L. and his
brother available. Three days later Mother responded she would only make
G.L.’s brother available. Hornsby returned Mother’s call the same day,
saying the appointment would only happen if she could see both children.
      On March 22, 2016, Mother returned Hornsby’s call and stated that she
would only keep G.L.’s brother home. Hornsby called Mother back, but
Mother did not answer her phone. Hornsby left a message that she would
need to see both boys. Thirty minutes later, Hornsby called Mother again
using a personal cell phone and blocked the number. Mother answered the
phone. On the call, Mother claimed not to have received Hornsby’s message.
When Hornsby reminded Mother she had returned Hornsby’s calls each time
and referenced the message left with her husband, Mother said the
appointment was too soon and insisted Hornsby could only see G.L.’s brother.
Mother stated Hornsby should have sent her a certified letter to inform her of
the appointment. Hornsby responded that due to time constraints, telephone
was the most “prompt” way to schedule the appointment. Mother then
refused Hornsby’s request to schedule an appointment on either March 23 or
25, or the following week when the children were on spring break.
      Hornsby sent an appointment letter to Mother on March 22, scheduling
an appointment for April 8 at 11:00 a.m. The letter informed Mother the
social worker may arrive up to one hour before or one hour after the
appointment time. The letter requested the completion of a physical
evaluation form and a copy of G.L.’s most recent individual education plan




                                      3
(IEP) and individual program plan (IPP)1 by April 12, 2016. On March 24,
Hornsby left Mother another voicemail, reminding Mother of the April 8
appointment and requesting the IEP and IPP by April 12. On March 25, and
again on March 29, Mother called Hornsby multiple times to confirm G.L.
would be available for the appointment on April 8.
      A written narrative, attached to an IHSS “Needs Assessment Form,”
describes Hornsby’s visit to Mother’s home to assess G.L. on April 8.
Hornsby arrived at the home at 10:20 a.m. When Hornsby stepped into the
home, Mother guided her back outside by placing her hand on Hornsby’s
shoulder, and closed the front door behind her, forcing Hornsby to step out of
the home. When Hornsby asked to observe G.L., Mother stated he had a
headache and escorted Hornsby to his bedroom. Hornsby noted that G.L. was
under a blanket and appeared to be sleeping, but she did not see him.
      Mother then escorted Hornsby outside of the home to a shed where the
interview took place. Hornsby asked Mother questions about G.L.’s behavior,
and Mother showed Hornsby videos of G.L. jumping on the couch, covering
his ears and rocking, playing with a toilet, organizing hand soap, running
towards Mother, and chewing while holding a full can of Play-Doh. Hornsby

      1 An IEP is a “written statement for the child developed in a
participatory process involving parents and school personnel” that “describes
the child’s needs, academic and functional goals, and a statement of the
special education, related services, and program modifications and
accommodations that will be provided.” (B.H. v. Manhattan Beach Unified
School Dist. (2019) 35 Cal. App. 5th 563, 570.) An IPP is a plan developed by a
team that includes the individual with a developmental disability, his or her
legally authorized representative, and one or more regional center
representatives, designed to “maximize opportunities for the individual to be
part of community life; enjoy increased control over his or her life; acquire
positive roles in community life; and develop the skills to accomplish the
same.” (Capitol People First v. State Dept. of Developmental Services (2007)
155 Cal. App. 4th 676, 683.)


                                      4
could not tell if the videos displayed G.L.’s customary behavior or if he had
been asked to perform the tasks.
      Hornsby told Mother again that she needed to observe G.L. directly.
Hornsby was escorted back into the home by Mother and attempted to
observe G.L. in the doorway of the living room but could not see him. Mother
told Hornsby that G.L. was “ ‘hiding cause he knows you’re here.’ ” She then
placed her hand on Hornsby’s shoulder and turned her around and out the
door. Hornsby tried to explain why she was standing in the doorway trying
to observe G.L., but Mother said she did not want G.L.’s brother to get out,
said “bye” to Hornsby, and closed the door. Hornsby had made three requests
to Mother to directly observe G.L. but was unable to do so. At the
assessment, Hornsby had also asked Mother to provide G.L.’s most recent
psychological evaluation, IEP, and IPP.
      On April 26, 2016, Hornsby told Mother on the phone that she had not
received copies of documents requested at the April 8 visit, including the
most recent IEP and IPP for G.L. Mother said she had been “ ‘really busy’ ”
dealing with the school district and did not think she would have time to get
the documents to Hornsby. Hornsby informed Mother that she needed to
complete the case by April 29. Hornsby sent Mother another letter on May
3, requesting G.L.’s IEP and IPP.
      On May 5, 2016, Mother’s application for IHSS was again denied based
on a lack of need for services and a lack of information necessary to
determine if G.L. was entitled to services. Mother requested a hearing before
an ALJ. At the hearing on August 25, 2016, the ALJ heard testimony from
(1) Mother, (2) a respite worker, Derail Hill, and (3) Philip Evans, the
County’s representative. The ALJ issued a decision upholding the County’s
denial of IHSS. The decision stated: “The evidence establishes that despite



                                       5
the [social worker’s] repeated requests, she was unable to personally observe
GL at the April 8, 2016, home visit, and that [Mother] actively prevented the
[social worker] from doing so. Although [Mother] denied being told by the
[social worker] that direct observation of GL was necessary, I do not find
[Mother’s] testimony credible. It conflicts with the contemporaneous written
account of the [social worker], and defies established practice in the conduct
of needs assessments.” The ALJ further observed that Mother “failed to
provide complete copies of the most recent IEP and IPP as twice requested by
the [social worker]. The documents [Mother] provided were fragmentary
excerpts which do not allow a fair evaluation of GL’s behavior and a
comparison with [Mother’s] description.”
      Mother filed a second petition for writ of administrative mandate in the
trial court in September 2017. The superior court held a hearing on the
petition and denied it in September 2018. This appeal followed.
                              II. DISCUSSION
A. The Trial Court Applied the Correct Standard
      Citing Nasha v. City of Los Angeles (2004) 125 Cal. App. 4th 470, 482,
Mother first contends the trial court erred by applying the independent
judgment standard in assessing whether she received a fair administrative
hearing, rather than reviewing the question de novo. We reject the claim
because the record does not reflect the trial court applied the incorrect
standard.
      We will presume the court applied the law correctly in absence of an
affirmative showing to contrary, and Mother does not identify any statement
in the trial court’s ruling suggesting it applied the independent judgment
standard of review to the issue of procedural fairness. (Evid. Code, § 664;
Jameson v. Desta (2018) 5 Cal. 5th 594, 608–609 [fundamental principle of



                                       6
appellate review is presumption that trial court’s judgment is correct, and
burden is on appellant to demonstrate reversible error on the basis of the
record].) Mother points to the trial court’s discussion of the independent
judgment standard in its order, but the trial court, citing Fukuda v. City of
Angels (1999) 20 Cal. 4th 805, 817 (Fukuda), stated it must exercise its
independent judgment “[i]n determining whether the administrative findings
are contrary to the weight of the evidence,” not in determining whether the
hearing was fair. Regardless, as Mother concedes, on appeal we review de
novo whether she received a fair administrative hearing, rendering irrelevant
the question whether the trial court applied the correct standard of review.
(Nasha v. City of Los Angeles, supra, 125 Cal.App.4th at p. 482; Clark v. City
of Hermosa Beach (1996) 48 Cal. App. 4th 1152, 1169 [question whether
appellant received a fair hearing is question of law on which “ ‘ “trial and
appellate courts perform essentially the same function and the conclusions of
the trial court are not conclusive on appeal” ’ ”].) For reasons explained
below, we conclude Mother has not established she received an unfair
administrative hearing.
B. Fairness of the Administrative Hearing
      Mother next argues her administrative hearing was unfair because the
County social worker (Hornsby) was not present at the hearing and did not
provide any testimony or declaration under oath on which she could be cross-
examined. Mother notes that the County bears the burden of proof to support
its determination, and the only evidence offered by the County was an
unsigned, unsworn four-page narrative regarding the social worker’s visit to
Mother’s home on April 8, 2016 and the testimony of Philip Evans, the
County representative who was not present at the visit. Mother contends the




                                        7
failure of the County to make Hornsby available for cross-examination was a
violation of her due process rights.
      We conclude Mother has failed to show her due process rights were
violated because she has not shown she was denied the opportunity to cross-
examine Hornsby. A party “ ‘may not complain of the absence of a witness
unless he has made a showing of due diligence to obtain the attendance of the
witness.’ ” (Nick v. Department of Motor Vehicles (1993) 12 Cal. App. 4th 1407,
1417; Mackler v. Alexis (1982) 130 Cal. App. 3d 44, 61 [licensee’s
due process right to cross-examine police officer was adequately protected by
his “obvious entitlement to produce evidence controverting [the officer’s]
statement at the hearing and, if he so chooses, he could call the arresting
officer himself”].) Moreover, in civil cases, the right to cross-examine
witnesses may be waived if the right is not timely asserted or exercised. (In
re Marriage of S. (1985) 171 Cal. App. 3d 738, 745 [“a person may waive the
right of cross-examination”]; In re Marriage of Binette (2018) 24 Cal. App. 5th
1119, 1132 [rejecting husband’s due process challenge when he failed to
object to wife’s declaration or ask to cross-examine her on it].)
      Here, Mother had the right to subpoena witnesses to compel their
attendance at the administrative hearing.2 (Gov. Code, § 11513; MPP, § 22-
049.7.) Indeed, Mother requested we take judicial notice of the rules allowing
her to examine, cross-examine, and bring witnesses to the hearing. Mother
could have protected her right to cross-examine Hornsby by subpoenaing her,
requesting a continuance to do so, or asking the court to order the social




      2 Mother’s unopposed request for judicial notice of sections 22-049.7
and 22-073.3 of the MPP is granted. (Evid. Code, §§ 452, subd. (b), 459,
subd. (a).)


                                        8
worker to appear.3 If Mother wanted to question Hornsby at the hearing, she
had the obligation to attempt to procure her testimony.
      Mother also contends the ALJ improperly shifted the burden of proof by
relying on the unsigned, unsworn, unauthenticated social worker narrative.
But Mother failed to raise that argument in the trial court. Generally,
appellate courts will not consider issues not raised before the trial court. (In
re S.B. (2004) 32 Cal. 4th 1287, 1293; Feduniak v. California Coastal Com.
(2007) 148 Cal. App. 4th 1346, 1381.) Even if Mother had raised the issue in
the trial court, we would reject her argument because she failed to object to
Hornsby’s narrative when it was entered as evidence at the administrative
hearing. Accordingly, Mother waived her objections to the admission of the
evidence. (Evid. Code, § 353, subd. (a); see SCI California Funeral Services,
Inc. v. Five Bridges Foundation (2012) 203 Cal. App. 4th 549, 563.) Moreover,
under DSS regulations, the County was permitted to rely on the social
worker’s interview or report in assessing the need for protective services.
(MPP, § 30-757.173, subd. (a)(2).) Given that the County was specifically
authorized to utilize the social worker’s report in making the protective
supervision assessment, both the ALJ and trial court appropriately
considered it.
C. The Findings Are Supported by the Evidence
      Finally, Mother challenges the trial court’s findings that the evidence
introduced at the administrative hearing supported the decision. Mother
again argues the only evidence that was introduced by the County to prove
that Mother denied the social worker a chance to observe G.L. in person was

      3Mother makes the conclusory argument, unsupported by any
reference to the record, that she was “precluded from putting the social
worker’s credibility at issue.” Because Mother fails to explain this contention
or support it with evidence in the record, we disregard it.


                                        9
the unsworn, unauthenticated four-page narrative and the testimony of
Evans, who was not present at the visit. Mother asserts the narrative,
“simply [is] not enough, even under the independent judgment standard, for
the trial court to find the ALJ’s decision was based on substantial evidence.”
      As an initial matter, as already discussed above, Mother waived her
objections to the admissibility and reliability of the sworn statement by
failing to object at the administrative hearing.
      Moreover, even on the merits, Mother’s claim fails. When an
adjudicatory decision of a state agency deprives a person of a fundamental
vested right, including welfare benefits like IHSS protective supervision, the
trial court must review the agency’s factual findings under the independent
judgment standard of review. (See Bixby v. Pierno (1971) 4 Cal. 3d 130, 143.)
Under that standard, the trial court starts with a strong presumption the
administrative findings are correct, and substitutes its own findings only if
that presumption is overcome. (Fukuda, supra, 20 Cal.4th at pp. 817–819.)
The burden of proof rests on the petitioner to establish administrative error.
(Id. at p. 817.) The appellate court then reviews the trial court’s decision to
determine if its findings are supported by substantial evidence. (Id. at
p. 824.)
      Here, the trial court’s findings are supported by substantial evidence.
In denying the writ, the trial court upheld the ALJ’s finding that Mother
failed to make G.L. available for an in-person assessment. The ALJ had
relied on the “contemporaneous written account” of Hornsby as evidence “that
despite the [social worker’s] repeated requests, she was unable to personally
observe GL at the April 8, 2016 home visit, and that [Mother] actively
prevented the [social worker] from doing so.” As discussed above, the social
worker’s narrative described her home visit and her three unsuccessful



                                       10
requests to Mother to observe G.L., as well as Mother’s active interference
with her attempted observation by pushing Hornsby out the door twice. The
trial court properly presumed the correctness of this finding and found no
evidence was presented to the contrary.
      Importantly, this finding was also supported by Mother’s own
testimony. Mother testified that Hornsby saw G.L. running and stated, “She
has seen him, but I do not know about observe.” Mother again stated that
Hornsby saw G.L. running, “But observing for ten minutes or anything like
that, I—I will say no.” Moreover, the finding that Mother actively prevented
Hornsby from observing G.L. during the home visit is consistent with
Mother’s repeated failure to cooperate in scheduling the home visit and
provide documentation requested by the social worker. Hornsby’s case notes
reflect that despite multiple attempts to confirm with Mother prior to her
visit that she would need to observe G.L., Mother insisted only his brother
would be available at the home visit.
      Further, Mother’s admission that her older son was granted protective
supervision following the home visit further supports the trial court’s
conclusion that the social worker tried to observe G.L. but was prevented
from doing so by Mother. Mother fails to explain how Hornsby was able to
assess her older son and grant him protective supervision, but unable to
assess G.L. at the same home visit, if not for Mother’s interference.
      Mother notes that the ALJ found her not credible because her
testimony conflicted with the narrative and the established practice of the
County in conducting needs assessments, and argues “[t]his rationale, if
applied universally” would mean anyone who contradicts established
practices would not be credible and effectively serves as complete immunity
for the County. This argument ignores the ALJ’s finding that Mother’s



                                        11
testimony conflicted not just with established practices, but with the detailed
account of the social worker’s narrative. Nor are we considering whether to
apply this rationale universally, but only whether the trial court’s ruling
upholding the decision in this case was supported by substantial evidence.
      In sum, for the reasons discussed above, substantial evidence supports
the trial court’s affirmation of the agency’s determination that Mother failed
to make G.L. available for an in-person assessment in connection with the
requested IHSS protective supervision.4
                             III. DISPOSITION
      The judgment is affirmed. Respondent is to recover its costs on appeal.




      4 The trial court also found denial of IHSS was supported by Mother’s
failure to provide requested documentation, including an IEP and IPP.
Mother contends the court could not rely on that evidence, because DSS
relied exclusively on Mother’s refusal to allow the social worker to see G.L. in
person in its argument at the administrative hearing. We need not consider
this issue as we find substantial evidence supports the determination IHSS
was properly denied because Mother failed to make G.L. available for an in-
person evaluation that was essential to qualify for services.


                                       12
                                           MARGULIES, ACTING P. J.



WE CONCUR:



BANKE, J.



SANCHEZ, J.




A155657
O.L. v. State Department of Social Services




                                      13